          Case 1:16-cv-07086-ER-OTW Document 35 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
RIVIN FAVOURITE,                                               :
                                                               :
                                       Petitioner,             :   No. 16-CV-7086 (ER) (OTW)
                                                               :
                      -against-                                :          ORDER
                                                               :
JOHN COLVIN,
                                                               :
                                       Respondent.             :
                                                               :
                                                               :
-------------------------------------------------------------x

           ONA T. WANG, United States Magistrate Judge:

           On September 16, 2019, I ordered that Respondent “Respondent shall file and serve

. . . the transcripts and briefs identified in Rule 5 of the Rules Governing Section 2254 Cases in

the United States District Courts1 within sixty days of this Order, i.e., by Friday, November 15,

2019.” (ECF 33). Respondent has not done so. Accordingly, by February 3, 2021, Respondent

shall file and serve the documents requested over a year ago.

           The Clerk of Court is directed to mail a copy of this Order on the pro se Petitioner.


           SO ORDERED.



                                                                         s/ Ona T. Wang
Dated: January 27, 2021                                                             Ona T. Wang
       New York, New York                                                  United States Magistrate Judge




1
    The Court is directing that Respondent re-submit these documents, see ECF 13-15.
